*684MEMORANDUM *
Allegations in the Hollands’ complaint are deemed true for purposes of reviewing the dismissal of the complaint. See Carson Harbor Village, Ltd. v. City of Carson, 353 F.3d 824, 825 n. 3 (9th Cir.2004); Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001). Facts are recounted only as necessary to explaining the decision.
I
The Hollands’ suit should not have been dismissed as unripe for failure to satisfy a ripeness requirement applicable to regulatory takings claims. Challenges to county acts that “ ‘amount to actual, concrete injuries which are separate from any taking’ ” and “ ‘have already occurred and do not depend on the finality of the County’s determination of the permissible uses’ ” of the property are “ ‘not subject to the ripeness constraints applicable to regulatory takings’ ”. Carpinteria Valley Farms, Ltd. v. County of Santa Barbara, 344 F.3d 822, 830-31 (9th Cir.2003) (quoting Harris v. County of Riverside, 904 F.2d 497, 501 (9th Cir.1990)) (emphasis omitted). Carpintería found due process and equal protection claims arising from the application of land-use requisites ripe though a final agency decision was lacking because the claims did not “ ‘directly arise from, or rely on,’ ” a takings claim. 344 F.3d at 829, 831 (quoting Harris, 904 F.2d at 501).
The Hollands’ claims are ripe though a decision by the Planning Commission is lacking. The injuries stemming from the revocation have already occurred and do not depend on the Planning Commission’s final decision, for which the Hollands have waited for well over two years, with no end in sight, as far as .the record reveals. Work was stopped on the Hollands’ near-completed house, which stands unoccupied while the Hollands pay taxes on the property. Even if the Planning Commission reversed the Director’s revocation decision, the Hollands still would have been harmed by the Director’s decision. If the Director’s revocation was made in a constitutionally deficient manner, or based on unconstitutionally improper motives, the wrong and the consequences would remain regardless of the Planning Commission’s final decision.
The Hollands’ suit is ripe.
II
“[T]he federal courts have a virtually unflagging obligation to exercise the jurisdiction given them.” Ankenbrandt v. Richards, 504 U.S. 689, 705, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992) (internal quotation marks and ellipses omitted). Younger abstention “is a circumscribed exception to mandatory federal jurisdiction” that may sometimes be appropriate to avoid interference with a state administrative proceeding of a judicial character that implicates an important state interest. Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617-18 (9th Cir.2003) (internal quotation marks omitted).
The Hollands’ claims do not present the kind of direct interference that warrants abstention. See Green v. City of Tucson, 255 F.3d 1086, 1094, 1097 (9th Cir.2001) (en banc). The claims the Hollands bring only present the prospect of a race to judgment. The Hollands have not presented a claim that would justify enjoining the pending Maui Planning Commission proceeding.
*685Dismissal based on Younger abstention is reversed. The Hollands’ request for an injunction against the pending proceeding is dismissed as unmoored to any claim that would justify the remedy.
Ill
We REVERSE the district court’s judgment in part but AFFIRM the dismissal of the Hollands’ request for an injunction against the pending Maui Planning Commission proceeding. The case is remanded for proceedings consistent with this opinion. Each party bears its own costs of appeal. See Fed. R.App. P. 39(a)(4).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.